IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-74,427-01 & WR-74,428-01


IN RE CHARLES KEVIN BOWEN AND JENNIFER BOWEN, Relators





ON PETITION FOR A WRIT OF MANDAMUS
IN CAUSE NOS. 09-649-K368 & 09-650-K368 
IN THE 386th DISTRICT COURT FROM
WILLIAMSON COUNTY


 Per curiam.

O R D E R


	Relators filed motions for leave to file and petitions for writs of mandamus, invoking our
constitutional authority to issue writs of mandamus in criminal law matters. Tex. Const. art. V, §
5. The petitions request that we issue writs of mandamus in the underlying cases, requiring the
district judge to rescind his order disqualifying trial counsel from representing the relators in these
capital murder prosecutions. Relators first filed petitions for writs of mandamus in the Third Court
of Appeals in Austin. In re Charles Kevin Bowen and Jennifer Bowen, No. 03-10-00316-CV (Tex.
App.--Austin, Jul. 28, 2010) (not designated for publication). The Court of Appeals denied relief
without comment. Id. 
	The respondent, the Judge of the 386th District Court of Williamson County, is ordered to file
a response with this Court. The real party in interest, the Williamson County District Attorney, may
also submit a response. 
	The motions for leave to file petitions for writs of mandamus will be held in abeyance until
the respondent has submitted the appropriate response. Any responses shall be submitted within 30
days of the date of this order.
	IT IS SO ORDERED THIS THE 6TH DAY OF OCTOBER, 2010.


Do Not Publish